Citation Nr: 0028084	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for post 
traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.

2.  Entitlement to service connection for residuals of 
herniated nucleus pulposus, status post laminectomy, 
secondary to a service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant; spouse.



ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Waco, Texas, which denied a claim by the veteran seeking 
entitlement to an increased disability rating for PTSD, rated 
as 10 percent disabling, and to service connection for a low 
back disorder, secondary to a seizure disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The evidence of record reveals that the veteran's PTSD is 
mild in nature, with intermittent indications of a depressed 
mood and single notations of poor hygiene, nervousness, and 
trouble remembering.

3.  The veteran's PTSD does not involve definite impairment 
in social and industrial functioning or intermittent periods 
of inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and memory loss.

4.  The claims file contains competent evidence of a current 
low back disorder and of a plausible relationship between 
that disorder and the veteran's service-connected seizure 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411  (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411  (1999).

2.  The claim for entitlement to service connection for 
residuals of herniated nucleus pulposus, status post 
laminectomy, secondary to service-connected seizure disorder, 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased disability rating for PTSD

A.  Regulatory background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for 
PTSD and has asserted that his disability has worsened since 
it was last rated; medical evidence has been added to the 
claims file which the veteran believes supports his claim.   
See Proscelle v. Derwinski, 2 Vet. App. 629, 632  (1992). 

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA psychiatric examinations and 
the RO attempted to obtain all evidence that he indicated was 
available.  The veteran presented testimony at a local RO 
hearing and was provided ample opportunity to present 
argument and to submit evidence in support of his claim.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

B.  Evidence

Service medical records do not show any complaints of, 
diagnoses of, or treatment for psychiatric problems.

Subsequent to service, the first indication of psychiatric 
problems is shown in a December 1989 VA examination report.  
It reflects that the veteran was "very emotional lately 
about Vietnam" with complaints of nightmares, cold sweats, 
flashbacks, and temper fits.  He drank a case and a half of 
beer per day.  He reported anger and thoughts of homicide, 
but not suicide.  Mental status evaluation revealed that he 
was alert and oriented.  Affect was suspicious and thought 
process was loose.  Thought content suggested delusions and 
hallucinations, although neither prominent.  Judgment was 
impaired by violent impulses.  Insight was present to a 
degree.  Memory and intellect were intact and judged to be 
average.  Impression was PTSD.  A Global Assessment of 
Functioning (GAF) score of 60 was provided, indicative of 
"moderate symptoms."  It was opined that the veteran had 
features of PTSD, but that his difficulty with functioning 
related to a prior motor vehicle accident, temper outbursts, 
and paranoia, rather than to his military experiences.  It 
was estimated that less than 10 percent of his disability was 
due to PTSD.

A December 1994 VA admission record shows that the veteran 
had PTSD, which was "stable."

A January 1996 VA examination report shows that the veteran's 
work history was sporadic due to his epilepsy.  Mental status 
evaluation revealed that he was alert and fully oriented.  He 
was dressed casually, had poor hygiene, and looked unkempt.  
Speech was well-articulated.  He had good eye contact, 
average intelligence, and normal concentration and attention.  
Memory was intact.  Affect was apprehensive and sad.  Mood 
was depressed.  There was no suicidal or homicidal ideation.  
The veteran expressed himself logically.  Fund of knowledge 
was appropriate.  He denied hallucinations and had no 
paranoia features.  He denied compulsions or obsessions.  
Judgment and insight appeared appropriate.  Impression was 
PTSD, alcohol abuse in remission, and dysthymic disorder.  A 
GAF score of 45 to 50 was provided.

The veteran testified at a personal hearing at the RO in 
October 1996.  During the hearing, he stated that he had a 
severe seizure disorder that interfered with his employment.  
He could only get a job if he lied about his condition.

A November 1998 VA examination report shows, as medical 
history, that the veteran had never been admitted for 
psychiatric problems, nor had taken any psychogenic 
medications.  Mental status evaluation revealed that he was 
anxious and nervous.  He was cooperative and verbal.  
Verbalizations were coherent, informative, and logical.  He 
was somewhat loud.  He was alert and well oriented.  
Psychosis could not be elicited.  Mood was euthymic.  Affect 
was appropriate.  Eye contact was somewhat poor.  He had some 
trouble remembering things.  He completely denied any 
suicidal or homicidal impulses.  The final impression was 
that he had no major mental disorder.  It was remarked that 
he had a grand mal seizure disorder which made him disabled 
to work, but that he had adapted to his life very well and 
kept busy.

An August 1999 VA examination report shows that the veteran's 
chief complaint was epilepsy and having a motor vehicle 
accident.  History revealed complaints of nightmares and 
sleep disturbances.  He could not find a job due to his 
epilepsy and diabetes.  Past history indicated no treatment 
of PTSD with psychotropic medications; the veteran indicated 
that he would not take any such medications.  Mental status 
evaluation revealed that he was very vocal and verbal.  He 
was very loud at times, but cooperative.  Verbalizations were 
coherent, informative, and logical.  Psychosis could not be 
elicited.  He was alert and well-oriented.  He denied any 
suicidal or homicidal impulses.  Mood was euthymic with an 
appropriate affect.  Diagnosis was "mild PTSD."  It was 
remarked that the veteran could not hold a job due to medical 
problems.  His PTSD was mild and he refused medication and 
counseling.

C.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4  (1999) (Rating Schedule).  
The ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities, and are considered adequate 
to compensate for considerable loss of working time.  
38 C.F.R. § 4.1  (1999).  Where there is a question as to 
which of two evaluations under a specific diagnostic code 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  However, while the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the current level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58  (1994).

In making its determination, the Board must consider all of 
the medical evidence, both for and against the veteran's 
claim, and determine its credibility and overall probative 
value.  See 38 U.S.C.A. § 7104(d)(1)  (West 1991); see also 
Caluza v. Brown, 7 Vet. App. 498  (1995) (citations omitted); 
Madden v. Gober, 125 F.3d 1477  (Fed. Cir. Sept. 29, 1997) 
(holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Colvin v. Derwinski, 1 Vet. App. 171, 175  
(1991).  It must determine whether the evidence is in support 
of the claim or is in equal balance, Alemany v. Brown, 9 Vet. 
App. 518, 519  (1996), or, alternatively, whether the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55  (1990).

The Board notes that the regulations pertaining to mental 
disorders changed during the pendency of this appeal.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  However, 
if rated pursuant to the amended regulations, the effective 
date of the rating cannot be prior to the date those 
regulations became law.  38 U.S.C.A. § 5110(g)  (West 1991); 
VAOPGCPREC 3-00  (April 10, 2000).

The Ratings Schedule, prior to the November 1996 amendments, 
provided for a noncompensable rating for psychoneurosis when 
there were neurotic symptoms which might somewhat adversely 
affect relationships with others, but which did not cause 
impairment of working ability and a 10 percent disability 
rating when there was evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating required evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411  (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 2000).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

Effective November 7, 1996, VA regulations provide for a 10 
percent disability rating for PTSD with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  A 30 
percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411  (1999).

Here, the Board finds that the veteran's PTSD does not 
warrant a disability rating in excess of 10 percent.  
Specifically, there is insufficient evidence that his PTSD 
causes more than mild industrial impairment or impairment in 
his ability to maintain effective relationships with people.  
38 C.F.R. § 4.132, Diagnostic Code 9411  (1996).  His PTSD is 
not disabling to a "moderately large degree."  See 
VAOPGCPREC 9-93, supra.  Furthermore, his PTSD does not most 
closely reflect disability with intermittent periods of 
inability to work.  38 C.F.R. § 4.130, Diagnostic Code 9411  
(1999).  The medical evidence shows that his PTSD is 
manifested by only mild symptomatology.  In fact, the August 
1999 VA report indicates only that the veteran was loud at 
times.  It states that he had never been treated for PTSD and 
that he did not want any treatment for it.  PTSD was not even 
mentioned as a chief complaint.  Evaluation of the veteran's 
verbalizations, alertness, orientation, mood, and affect were 
all unremarkable.  The VA examiner specifically remarked that 
his PTSD was only mild in nature.

The above findings are consistent with the other evidence of 
record.  The 1998 VA report shows that the veteran showed 
some anxiousness and nervousness and had some trouble 
remembering things, but, overall, that examiner failed to 
find any major mental disorder; PTSD was not even diagnosed.  
The 1996 VA report shows that he had poor hygiene, an 
apprehensive and sad affect, and a depressed mood; however, 
he was also alert, fully oriented, well-articulated, logical, 
and with no memory impairment.  He had no paranoia, no 
obsessions or compulsions, and no suicidal or homicidal 
ideation.  It should be remembered that, in January 1996, the 
amended rating criteria for PTSD were not yet effective.

The amended regulations provide that a rating in excess of 10 
percent is authorized for PTSD with depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  Id.  However, these manifestations are not 
shown to be currently present.  Furthermore, while a 
depressed mood, nervousness, and difficulty remembering 
things are noted in the record, they have been singularly 
noted at different times over the years, never at the same 
time.

The Board recognizes that the veteran has been assigned GAF 
scores ranging from 45 to 50 to 60.  These are indicative of 
mild to severe impairment in social and industrial 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness.") (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed., 1994.).  However, the evidence does 
not establish that his PTSD accounts for a significant 
portion of this global impairment.  The veteran is service-
connected for a seizure disorder, which results in a major 
degree of occupational impairment.  This is evidenced by the 
fact that he is currently rated as 100 percent disabled due 
to that disorder.  In addition, the medical evidence 
consistently shows that his seizure disorder is his major 
disability, with one examiner concluding that his PTSD 
accounted for less than 10 percent of his overall impairment.  
Even the veteran has acknowledged that his problems with 
employment stem from his seizure disorder and believes that 
he does not need medication or counseling for PTSD.  Both the 
old and amended PTSD rating criteria authorize a 10 percent 
rating for "mild" PTSD.  38 C.F.R. § 4.132, Diagnostic Code 
9411  (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411  
(1999).  Thus, neither the old or amended regulations are 
more favorable to the claim.  See Karnas, supra.

In light of the above, the Board finds that the veteran's 
PTSD symptomatology reflects no more than a 10 percent 
disability rating under either the new or old criteria of the 
Rating Schedule.  Id.; 38 U.S.C.A. §§ 1155, 5107  (West 
1991).  As such, his claim for a higher rating is denied.

II.  Service connection for a herniated nucleus pulposus

A.  Regulatory background

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  
Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection for 
disability is well grounded when there is (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348  
(1998); Caluza v. Brown, 7 Vet. App. 498, 506  (1995) 
(citations omitted), aff'd 78 F.3d 604  (Fed. Cir. 1996).  
Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Id.  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element of a well-grounded claim.  Grottveit v. Brown,  5 
Vet. App. 91, 92-93 (1993).  In determining whether a claim 
is well grounded, the supporting evidence is presumed to be 
true.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

B.  Analysis

In this case, the Board concludes that the veteran's claim 
for service connection for a low back disorder is well 
grounded.

First, the Board finds that the claims file contains 
competent evidence of a current low back disorder.  This is 
shown by VA outpatient records from December 1996 and April 
1997, which reflect complaints of low back pain and provide a 
provisional diagnosis of L5 nerve root irritation.

The Board also finds competent evidence linking the back 
disorder to service.  While there is no evidence showing any 
low back injury or defects in service, the veteran has not 
alleged such.  [Entitlement to service connection for a low 
back disorder, on a direct basis, was finally denied in a 
February 1990 RO decision.].  The veteran asserts that he 
currently has a low back disorder and that it is related to 
his service-connected seizure disorder.  Service connection 
may be established on a secondary basis for a disability 
which is shown to be proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a)  
(1999).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Here, the claims file contains private medical records from 
October and November 1993 indicating that the veteran was 
seen for low back and right leg pain after incurring a 
seizure.  It was implied that the back disability could be 
due to the service-connected seizure disability.  The 
diagnosis was herniated discs at L3-L4 and, apparently, L4-
L5.  The veteran underwent lumbar laminectomy.  This evidence 
well-grounds his claim.


ORDER

Entitlement to an increased disability rating for PTSD, rated 
as 10 percent disabling, is denied.

The claim of entitlement to service connection for residuals 
of herniated nucleus pulposus, status post laminectomy, 
secondary to a service-connected seizure disorder, is well 
grounded, and, to this extent only, the appeal is granted.


REMAND

Because the veteran's claim for service connection for a low 
back disorder secondary to a seizure disorder is well-
grounded, VA has a duty to assist with the development of the 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  This duty has not 
yet been fulfilled.

The United States Court of Appeals for Veterans Claims has 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  When the medical evidence is inadequate, VA 
must supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Here, the medical evidence is inadequate.  Specifically, it 
is not clear whether or not the veteran's current low back 
disorder involves residuals of a prior herniated nucleus 
pulposus or the resultant lumbar laminectomy.  The most 
recent medical evidence in the claims file and objectively 
showing that the veteran had a herniated nucleus pulposus is 
VA medical records from December 1994.  That evidence 
includes reports of magnetic resonance imaging (MRI) and 
computed tomography (CT) of the lumbar spine indicating that 
the veteran had multiple disc bulges and signs of a disc 
herniation at L3-L4.  However, that evidence is dated 
approximately 6 years ago and may not necessarily be 
representative of the veteran's current low back status.  The 
Board recognizes that VA records show more recent complaints 
of low back pain, as recently as April 1997.  However, those 
records provide only a provisional diagnosis of "low back 
pain" with right L5 root irritation.  Furthermore, those 
provisional findings were based in large part on the 1994 MRI 
and CT studies.  Overall, the Board finds that no clinical 
analysis of the veteran's lumbar spine, including X-rays, has 
been conducted since 1994.  This analysis is needed in order 
to fairly adjudicate the claim, especially since the medical 
records show that the veteran has other back disabilities. 
e.g. status post fracture of cervical spine, unrelated to a 
lumbar herniated nucleus pulposus.

The Board also finds that there are medical records that may 
be available but not currently of record.  The duty to assist 
requires attempting to obtain such evidence when its 
existence is indicated by the evidence of record.  Culver v. 
Derwinski, 3 Vet. App. 292 (1992).  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. §§ 5103(a), 7104(a)  (West 1991 & 
Supp. 2000).  Here, the August 1999 VA examination report 
reflects that the veteran was involved in a motor vehicle 
accident on or about July 1999.  The December 1994 VA records 
indicate that he was also involved in a motor vehicle 
accident on or about December 1993.  No records of medical 
treatment resulting from these accidents is of record.

In light of the above, a remand is necessary.  38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).

Accordingly, further appellate consideration is deferred and 
the case is REMANDED to the RO for the following:

1.  The RO should contact the veteran in 
order to obtain any and all available 
medical records regarding treatment for 
his low back disorder involving residuals 
of a herniated nucleus pulposus.  This 
includes information and records 
pertaining to alleged motor vehicle 
accidents on or about December 1993 and 
July 1999.  The veteran may provide such 
evidence himself or may submit release 
forms, provided by the RO, so that VA may 
obtain the evidence directly.  Copies of 
all correspondences made and records 
obtained should be added to the claims 
folder.

2.  Thereafter, the RO should schedule 
the veteran for VA spine examination.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  If the veteran fails to 
report for the examination, this fact 
should be documented in the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner is requested to review the 
medical evidence in the claims file and, 
then, to examine the veteran's lumbar 
spine in order to ascertain the nature 
and severity of any disability.  The 
examiner should reconcile the findings 
with the December 1989 VA physical 
examination report, the veteran's 
complaints of his back going out in a 
January 1993 statement and the October 
and November 1993 private medical 
reports.  The examiner should also 
comment on whether it is more likely, 
less likely or as likely as not that any 
residuals of a herniated nucleus pulposus 
are etiologically related to a seizure 
disorder.

The reasoning that forms the basis of the 
above analysis should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
veteran's claim for entitlement to 
service connection residuals of herniated 
nucleus pulposus, status post 
laminectomy, secondary to a service-
connected seizure disorder, to determine 
if any change is warranted in its prior 
decision.

4.  If the decision remains unfavorable 
in any way, the veteran and 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.

The veteran and representative should be afforded the 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for 
examinations may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



